PER CURIAM.
This is an appeal from a final order of the Florida Elections Commission upholding a fine imposed by the Division of Elections for failure to timely file a report. As the parties acknowledged during oral argument, the appellant may be entitled to relief under Florida Administrative Code Rule 2B-1.0052 (2002). It appears that the application of this rule might bring about a more equitable result under the unique circumstances of this case. Accordingly, we reverse the order and remand the case to the Commission for further proceedings.
MINER, PADOVANO and BROWNING, JJ., concur.